May 2, 2014 Via EDGAR U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 RE: Security Benefit Life Insurance Company SBL Variable Annuity Account XIV File Nos. 333-41180, 811-10011 — SecureDesigns Variable Annuity Commissioners: In accordance with the provisions of Rule497(j) under the Securities Act of 1933, please accept this letter as certification that the Prospectus and Statement of Additional Information for Variable Annuity Account XIV does not differ from that contained in Post-Effective Amendment No. 23 under the Securities Act of 1933 and Post-Effective Amendment No. 58 under the Investment Company Act of 1940.This Post-Effective Amendment was filed electronically on April30, 2014. If you have any questions or comments regarding this filing, please contact me at (785) 438-3321. Sincerely, /s/ Chris Swickard Chris Swickard Vice President, Associate General Counsel and Assistant Secretary A GUGGENHEIM PARTNERS COMPANY
